Citation Nr: 9919570	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a chloracne-form 
skin disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His decorations include the Vietnam Service Medal with 
2 bronze service stars, the Bronze Star Medal, and the Combat 
Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for a skin disorder, claimed as chloracne, and a 
noncompensable disability evaluation was assigned.  

Pursuant to a July 1996 rating action, an increased 
evaluation of 10 percent was granted for the veteran's 
service-connected skin disorder, effective August 10, 1988.  

In a decision dated May 4, 1998, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent 
disabling for a chloracne-form skin disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (known prior to March 1, 1999 as 
the United States Court of Veterans Appeals and hereinafter 
referred to as "the Court").  In December 1998, the Court 
vacated the Board's May 1998 decision, and a Joint Motion for 
Remand was granted.  This case was thereafter returned to the 
Board for further evidentiary development, readjudication and 
disposition in accordance with the terms of the joint motion. 


REMAND

The veteran contends that an evaluation of 30 to 50 percent 
disabling is warranted for the current manifestations of his 
service-connected skin disorder.  

VA has a duty to assist the veteran in the development of 
well grounded claims.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  This includes the duty to obtain examinations which 
are adequate for rating purposes.  In light of the joint 
motion, the veteran's claim must be remanded for a new VA 
skin disorders examination, to include consideration of 
symptomatology such as scarring, tenderness of lesions, and 
the veteran's complaints of pain.  In addition, the examiner 
will be asked to evaluate the veteran's skin disorder in 
light of specific rating criteria, as found in 38 C.F.R. 
§ 4.118 (1998).  As the evidence indicates that the 
symptomatology associated with this skin disorder fluctuates 
in severity, the veteran must be afforded an examination 
during the active phase of his skin condition.  See Ardison 
v. Brown, 6 Vet. App. 405 (1998).  

On remand, additional treatment records will be sought and 
the veteran will be provided with an additional opportunity 
to submit evidence and argument in support of his claim.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
The veteran must be informed that the scope of the issue 
includes the possibility of staged ratings during the appeal 
period.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
asked to provide information regarding 
the dates and location of any recent 
medical records, from either VA or 
private sources, which pertain to 
treatment for his service-connected skin 
disorder. Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities and request copies of the 
veteran's medical records, apart from 
those records which have already been 
associated with the claims folder.  In 
particular, the RO should request 
treatment records from the Jackson VAMC 
for the period of January 1998  (the last 
date on which such records were 
requested) to the present time, as the 
veteran has received treatment for his 
skin disorder at that facility in the 
past.  The veteran should also be 
notified that he may submit any 
additional records or documentation in 
his possession.  Any records obtained 
through these channels should be 
associated with the claims folder.  

2.  The veteran should be advised to 
contact the RO when his service connected 
skin disorder is in an active phase.  At 
that point in time, the RO should 
schedule a special VA dermatology/skin 
disorders examination to be conducted by 
a VA physician as soon as feasibly 
possible.  The examination should include 
all special tests and studies, as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should provide an opinion as to the 
nature and severity of any and all 
currently manifested skin disorders along 
with a full description of the 
symptomatology associated with each such 
disorder.  The examination report should 
include descriptions of any scarring, 
discoloration, or disfigurement (along 
with the associated degree of severity), 
with specific discussion of whether and 
to what degree there is pain and/or 
tenderness of lesions or other 
manifestations of the skin disorder, 
either as confirmed by objective findings 
or as subjectively described by the 
veteran.  The examiner should describe 
the objective manifestations of the skin 
disorder, to include any scarring, using 
characteristics such as color, size, 
shape, configuration, and distribution.  

Furthermore, the report should 
specifically indicate whether and to what 
degree any noted skin disorders are 
manifested by extensive lesions, 
exudation or itching constant, ulceration 
or extensive exfoliation or crusting, or 
systemic or nervous manifestations.  The 
examiner should also provide an opinion 
as to whether any skin disorders on 
exposed surfaces are productive of marked 
disfigurement or if the manifestations 
are exceptionally repugnant.  

The examiner should also indicate the 
extent of any disfiguring scarring of the 
head, face, or neck which may be 
associated with the veteran's skin 
disorder, whether it be slight, moderate, 
disfiguring, or severe; especially if 
producing a marked and unsightly 
deformity of eyelids, lips, or auricles; 
or complete or exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement.  Current color 
photographs, specifically limited to 
exposed surfaces, should be made of all 
of the scarring or active pathology 
associated with any skin disorders which 
are found, and these photographs should 
be associated with the claims folder.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of this Remand should be 
provided to the examiner along with the 
claims folder.  The examiner should also 
be provided with a copy of the rating 
criteria found in 38 C.F.R. § 4.118, 
which pertains to disability evaluations 
for skin disorders, so that the 
examination may be conducted in light of 
the appropriate rating criteria.  
Complete rationales, along with reasons 
and bases, should be expressed for any 
opinions given or conclusions reached.

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development remains incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, medical 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon completion of the specified 
development to the fullest extent 
possible, the RO should review the 
veteran's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  This additional review 
should include a determination as to 
whether "staged" ratings are 
appropriate for the veteran's service-
connected skin disorder for any part of 
the appeal period and whether separate 
ratings are warranted for the scarring 
associated with his skin disorder 
according to the Court's holding in 
Esteban, supra.  If the decision remains 
adverse, a Supplemental Statement of the 
Case (which includes notification that 
"staged ratings" have been considered) 
should be provided to the veteran and her 
representative, along with an additional 
period of time within which to respond 
thereto.  Thereafter, this claim should 
be returned to the Board for further 
review, as appropriate. 

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










